Citation Nr: 0010116	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for headaches 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1997, the RO granted 
service-connection for headaches as due to an undiagnosed 
illness, and assigned a 10 percent disability rating 
effective November 2, 1994.  In October 1997, the veteran and 
his representative expressed disagreement with the 10 percent 
rating.

A June 1999 rating decision denied the veteran's request for 
an increased evaluation for his service-connected symptomatic 
undiagnosed illness with complaints which include fatigue, 
aphthous stomatitis, memory loss, concentration problems, 
joint and muscle soreness, and nausea.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.


FINDING OF FACT

The veteran's headaches are manifested by subjective 
complaints and a clinical diagnosis of tension type 
headaches, with normal neurological findings; the veteran's 
headaches are not productive of characteristic prostrating 
attacks occurring on an average of one a month over the last 
several months.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for headaches as due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Codes 8881-8100 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted, in June 1997 the RO granted service-connection for 
headaches as due to an undiagnosed illness.

The veteran's May 1991 service separation examination 
indicates that he complained of headaches in the front area 
of his head.

At a June 1994 VA Persian Gulf Registry Examination, the 
veteran complained of headaches twice a week associated with 
visual difficulties.

VA outpatient treatment records dated from June 1994 to July 
1995 reflect that the veteran complained of a two year 
history of headaches that occurred twice a week.

At a December 1994 peripheral nerves examination, the veteran 
complained of headaches.  The examiner noted that there was 
no headache symptomatology suggestive of migraine headaches.  
The diagnosis was subjective migraine symptoms.

At a June 1996 VA general medical examination, the veteran 
complained of constant headaches since his return from duty 
in the Persian Gulf.  At a June 1996 VA neurological 
examination, the veteran remarked that he had headaches on a 
daily basis.  The diagnosis was tension headaches.

At an April 1998 VA neurological examination, the veteran 
indicated that he could not tolerate prophylactic medications 
for his headaches because of fatigue.  His headaches occurred 
every day or every other day.  He remarked that the headaches 
could last for several hours if untreated.  He was able to 
work during the headaches.  The neurological examination was 
normal.  The diagnosis was tension type headache disorder.

In an October 1998 statement, the veteran indicated that 
while driving his vehicle, his headaches and fatigue "forces 
me to pull over and sleep to be protective of my safety."

At an April 1999 VA chronic fatigue examination, the veteran 
indicated that he worked 8 to 10 hour days as a traveling 
minister.  He stated that he had at least one headache a 
week.  He remarked that the headaches did not "cause him to 
abort whatever current activity he is involved in."  He 
indicated that he took aspirin for his headaches.  The 
diagnoses included headaches.

At an April 1999 VA mental disorders examination, the veteran 
complained of headaches twice a week.

At an April 1999 VA neurological examination, the veteran 
stated that he sometimes had blurry vision prior to the onset 
of his headaches.  He stated that the headaches "may last 
for several hours," and that there was no nausea, vomiting, 
or photophobia associated with the headaches.  The veteran 
indicated that the current frequency of the headaches was 1 
to 2 per week.  He complained of poor concentration and an 
inability to retain information over long periods of time.  
The assessment was tension type headache disorder.  The 
examiner noted that the neurological examination was normal.

The veteran's service-connected headaches are evaluated under 
the provisions of Diagnostic Code 8100.  Under this code, a 
10 percent evaluation is warranted with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a 50 percent 
evaluation, the highest rating under this code, is assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's headaches.  No medical 
professional has rendered a finding or opinion that the 
veteran's headaches were prostrating, nor does the medical 
evidence of record contain findings upon which the Board 
could infer that such attacks were of such severity to 
support a conclusion that the attacks were prostrating.  
Although the veteran has indicated that his headaches occur 
on an almost daily basis and can sometimes last hours, he has 
not reported that his headaches were so incapacitating that 
he had to discontinue normal activity.  In fact, the veteran 
has indicated that the headaches did not "cause him to abort 
whatever current activity he is involved in."  The Board 
also notes that the veteran has indicated that he was able to 
continue working during the times when he suffered from 
headaches.  VA examinations have consistently indicated 
normal neurological findings.  Accordingly, the Board 
concludes that the evidence in this case shows that the 
veteran does not have characteristic prostrating attacks 
occurring on an average of one a month over the last several 
months.  Therefore, the record does not show that the 
veteran's headache disability produces manifestations that 
meet or more nearly approximate the criteria for a rating in 
excess of the 10 percent currently in effect.  38 C.F.R. 
§ 4.7.

The preponderance of the evidence shows that the impairment 
from the service-connected headaches warrants no more than a 
10 percent rating at any time during the veteran's claim.  
Fenderson.  As the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for the 
veteran's headaches, the benefit-of-the-doubt doctrine does 
not apply, and an evaluation in excess of the currently 
assigned disability rating must be denied.  38 U.S.C.A. § 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's headaches have resulted in frequent 
hospitalizations or caused a marked interference with his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
as due to an undiagnosed illness is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


